COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


LINDA M. COWAN

v.   Record No. 0391-95-1                      MEMORANDUM OPINION *
                                                   PER CURIAM
PINE OF YORK                                      JULY 18, 1995
AND
CONTINENTAL CASUALTY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Curt G. Spear, Jr., on briefs), for appellant.

            (William C. Walker; Donna White Kearney; Taylor &
            Walker, on brief), for appellees.



     Linda M. Cowan contends that the Workers' Compensation

Commission erred in finding that (1) she failed to prove that her

impingement syndrome and rotator cuff tear are "diseases" within

the meaning of "disease" under the Workers' Compensation Act; and

(2) her conditions did not arise out of and in the course of her

employment as a custodian for Pine of York ("employer").      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     In Merillat Industries, Inc. v. Parks, 246 Va. 429, 436
S.E.2d 600 (1993), the Supreme Court of Virginia held that the

Workers' Compensation Act "requires that the condition for which

compensation is sought as an occupational disease must first

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
qualify as a disease."    Id. at 432, 436 S.E.2d at 601.   "[T]he

record must support a finding . . . [of] disease."    Id. at 433,

436 S.E.2d at 602.   No medical evidence in this record would

support a finding that Cowan's impingement syndrome and rotator

cuff tear are diseases.   Dr. Thomas M. Stiles, the treating

orthopedist, never referred to these conditions as diseases nor

did he relate them to any disease process.   Rather, he

consistently attributed these conditions to repetitive lifting.

The record supports the commission's finding that no medical

evidence in the record satisfies the definition of disease set

forth in Piedmont Mfg. Co. v. East, 17 Va. App. 499, 503, 438
S.E.2d 769, 772 (1993).

     Because our ruling on the "disease" issue disposes of this

appeal, we will not address Cowan's second question presented.

     For the reasons stated, we affirm the commission's decision.

                                                           Affirmed.




                                  2